NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1187-21

DANIEL HUDSPITH,

          Plaintiff-Appellant,

v.

BRITTANY FROYSLAND,

     Defendant-Respondent.
__________________________

                   Submitted September 20, 2022 – Decided October 6, 2022

                   Before Judges Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Morris County,
                   Docket No. FD-14-0141-20.

                   Ziegler, Resnick & Epstein, attorneys for appellant
                   (Steven M. Resnick, on the briefs).

                   DeTommaso Law Group, LLC, attorneys for
                   respondent (Michael J. DeTomasso and Gregory A.
                   Pasler, on the brief).

PER CURIAM
        Plaintiff Daniel Hudspith appeals from a Family Part order that denied his

motion to enroll his then five-year-old daughter, S.H.,1 at St. Therese School,

located in Succasunna, and directed that his daughter shall remain enrolled in

Riverview Elementary School (Riverview) in Denville. We affirm.

        We take the following facts from the record. Plaintiff and defendant lived

together but were not married. Their daughter was born in November 2015. The

parties separated in September 2019.           At that time, defendant sought and

obtained a temporary restraining order (TRO) against plaintiff pursuant to the

Prevention of Domestic Violence Act, N.J.S.A. 2C:25-17 to -35. In October

2019, the parties agreed to a consent order for civil restraints that established

custody, parenting time, and child support obligations and the domestic violence

proceeding was dismissed at defendant's request. The parties agreed to share

joint legal custody of their daughter and for plaintiff to have parenting time one

week on Friday, Saturday, and Sunday, and the next week on Wednesday and

Thursday. That parenting time schedule was followed except for a short period

after plaintiff returned from an Air Force deployment in Jordan.

        In November 2019, the parties amended the consent order and designated

defendant as the parent of primary residence (PPR) and plaintiff as the parent of


1
    We refer to the parties' daughter by initials to protect her privacy.
                                                                            A-1187-21
                                           2
alternative residence (PAR). The order permitted defendant to continue residing

in plaintiff's home in Long Valley while plaintiff was deployed with the Air

Force. During this time, S.H. was enrolled in pre-school at the Goddard School.

After plaintiff returned from deployment, defendant moved to Mount Arlington

to allow S.H. to finish pre-school and then to Denville where defendant now

resides.

      In June 2021, defendant filed a motion regarding financial issues and to

enforce litigant's rights. Plaintiff filed a cross-motion to permit him to enroll

S.H. (then five years old) at St. Therese Catholic School and to expand his

parenting time. Plaintiff also filed two unsuccessful emergent applications to

have his cross-motion decided before school began.          The motions were

adjourned to October 19, 2021.

      On September 17, 2021, the trial court granted plaintiff's third emergent

application to compel defendant to sign a non-retaining party statement of

understanding required by plaintiff's first expert, Mark Singer, Ed.D. and

ordered defendant to attend an appointment with him. Plaintiff retained a new

expert, Barry A. Katz, Ph.D., a licensed psychologist.

      Dr. Katz conducted a child best interest evaluation concerning the choice

of school. He performed forensic interviews of the parties and S.H. and issued


                                                                           A-1187-21
                                       3
a report that recommended that S.H. attend St. Therese School, "where she will

have greater ease of access from across the homes, as well as, having the benefit

[of] an education that is in line with both parents' religious practices and values."

      The court conducted a plenary hearing on November 10, 2021. By that

time, S.H. had already started kindergarten at Riverview. Plaintiff claimed that

without his consent defendant enrolled S.H. at Riverview in May 2021.

      The parties and Dr. Katz testified. Dr. Katz was recognized as an expert

in psychology and his best interest evaluation report and letter correcting the

report were admitted in evidence.

      Dr. Katz testified regarding what he deemed relevant to school choice. As

to stability, he noted that plaintiff believed that his home life was more "stable"

because he owns his home, whereas defendant had moved three times in the last

few years and had issues affording the cost of her rental. Plaintiff believed that

attending St. Therese would be a constant in S.H.'s life no matter where she

lives. Dr. Katz acknowledged that defendant "has no plans to move again

anytime in the future" and that she stated that she can afford her current home.

On cross-examination, Dr. Katz agreed that there was nothing stopping plaintiff

from selling his home and moving "tomorrow."




                                                                               A-1187-21
                                         4
      Dr. Katz considered the fact that both parties want to raise S.H. Catholic,

and that is more readily available at St. Therese, whereas if she attended

Riverview, S.H. would have to take Confraternity of Christian Doctrine (CCD)

classes.2 S.H. was already baptized and attended St. Therese for orientation.

Plaintiff is a parishioner of St. Therese, attended school there, and the parties

took S.H. to church there. Defendant argued that S.H. did not need to go to

parochial school to receive a religious education. On cross-examination, Dr.

Katz agreed that S.H. could receive religious education without attending St.

Therese. Plaintiff likewise admitted that S.H. could receive a Catholic education

without attending St. Therese.      Defendant testified that the parties always

planned on S.H. to attend public schools.

      Defendant testified that she is current on her rent and can afford her

residence but paying for tuition at St. Therese would be a financial hardship.

Defendant also paid for S.H.'s after-school activities. Plaintiff contended that

the cost should be split equally, but on appeal now argues that cost is irrelevant

and he is offering to pay for the entire cost of St. Therese's tuition if necessary.




2
   CCD classes educate children about the Catholic religion. See Feldman v.
Feldman, 378 N.J. Super. 83, 87 (App. Div. 2005) (briefly discussing CCD
classes).
                                                                              A-1187-21
                                         5
      Defendant asserted that plaintiff enrolled S.H. at St. Therese without

discussing it with her and listed his fiancé as a contact instead of defendant.

Plaintiff responded that he only took S.H. to St. Therese for orientation to

reserve her spot and later included defendant as a contact person.

      Defendant alleged abuse by plaintiff. Dr. Katz viewed questioning S.H.

about the alleged abuse to be alienating. 3

      Dr. Katz considered the travel time difference between the schools.

Plaintiff lives in Long Valley, where the parties lived together before they

separated. Defendant now lives in Denville. The drive from plaintiff's home to

Riverview is forty-five minutes each way, whereas St. Therese is roughly

equidistant from the parties' homes, with travel time for each being about

twenty-five minutes. Plaintiff argued the longer travel time alienates him from

S.H. and limits his time with her. Defendant claimed it is only twenty to twenty-

five minutes from Long Valley to Denville. She also contended that plaintiff

could move into his father's home in Mount Arlington, which is closer. Plaintiff

responded that his father's home is not set up for S.H. to live there.



3
   Although notarized letters from defendant and her mother stated that the
allegations were falsified, defendant maintained in her interviews that the
incidents were real. She claimed that plaintiff's father asked her to dismiss the
TRO.
                                                                           A-1187-21
                                         6
      School starts at St. Therese at 7:55 a.m. and at Riverview at 8:40 a.m. Dr.

Katz noted that S.H. expressed she felt tired when she got to school after driving

from her father's home to Riverview.         Defendant testified that S.H. never

expressed being tired to her.

      Defendant emphasized that Riverview has a psychologist on staff while

St. Therese does not.     Riverview also had significantly smaller class size.

Plaintiff noted that St. Therese has an aide for its kindergarten class and that its

student body is more diverse, consisting of students from other areas of the state.

These issues were not determining factors for Dr. Katz as he was not concerned

by the respective class sizes and saw no need for S.H. to receive therapy.

      S.H. expressed positive feelings about Riverview, had friends there, and

participated in cheerleading and Girl Scouts activities at Riverview. Defendant

believed S.H. should remain enrolled at Riverview. Plaintiff testified that S.H.

attended a two-day orientation at St. Therese and has friends there. Dr. Katz

opined that S.H. "seemed pretty comfortable" with attending either school.

      Overall, Dr. Katz concluded that S.H. "would excel in either school." He

acknowledged that both schools had good reputations and their quality was

relatively similar. Plaintiff claimed that he would "give the edge to St. Therese"




                                                                              A-1187-21
                                         7
in terms of quality but acknowledged there is "not a massive difference between

the level of education."

       Dr. Katz found that "the distance from [Riverview] does impact upon

[S.H.'s] capacity for learning, as well as the time with her father[.]" He also

found defendant's stability to be questionable because of her history of

"allegations" against plaintiff and moving to get further away from him. Dr.

Katz concluded that it was in S.H.'s best interests to be transferred to St. Therese

as soon as possible, and that she would have no issues adjusting to the change.

      On November 19, 2021, the judge issued an order and nineteen-page

statement of reasons that denied plaintiff's motion to enroll S.H. at St. Therese

and directed that she shall remain enrolled in Riverview. The order also denied

the motions in limine filed by plaintiff and defendant.

      In his detailed statement of reasons, the judge engaged in a fulsome

analysis of the fourteen "best interests" factors set forth in N.J.S.A. 9:2-44 and


4
   N.J.S.A. 9:2-4 enumerates the following custody factors: (1) the parents’
ability to agree, communicate and cooperate in matters relating to the child; (2)
the parents’ willingness to accept custody and any history of unwillingness to
allow parenting time not based on substantiated abuse; (3) the interaction and
relationship of the child with its parents and siblings; (4) the history of domestic
violence, if any; (5) the safety of the child and the safety of either parent from
physical abuse by the other parent; (6) the preference of the child when of
sufficient age and capacity to reason so as to form an intelligent decision; (7)


                                                                              A-1187-21
                                         8
the reasoning expressed in Levine v. Levine, 322 N.J. Super. 558 (App. Div.

1999) and made the following findings.

      On the first factor, the judge found that the parties were generally unable

to agree on matters concerning S.H. and "made unilateral decisions regarding

their preferred school for the minor child." "Further, [defendant] has made

allegations of abuse regarding herself and the minor child, while [plaintiff]

asserts that [defendant] has previously manufactured allegations of abuse and

testified that he initially feared that [defendant] would retaliate against him."

Although the parties agreed to raise S.H. Catholic, they could not agree on the

school she should attend.

      On the second factor, the judge found the parties "demonstrate a sufficient

willingness to accept custody and parenting time." They historically abided by

the parenting time schedule and testified that they would help S.H. participate

in activities regardless of which school she attended. On the third factor, the

judge found S.H. had positive interactions with both parents. Similarly, on the




the needs of the child; (8) the stability of the home environment offered; (9) the
quality and continuity of the child’s education; (10) the fitness of the parents;
(11) the geographical proximity of the parents’ homes; (12) the extent and
quality of the time spent with the child prior to or subsequent to the separation;
(13) the parents’ employment responsibilities; and (14) the age and number of
the children.
                                                                            A-1187-21
                                        9
twelfth factor, the judge found that S.H. enjoys quality time with both parents

but had primarily resided with defendant in Denville since defendant became

PPR in October 2019.

      On the fourth factor, the judge found there was no history of domestic

violence that would impact its decision. Although there was a prior history of

domestic violence, the parties agreed to dissolve the previous TRO and replace

it with a consent order for civil restraints. The court found the allegations that

plaintiff abused S.H. were unsubstantiated.

      On the fifth factor, the judge found no evidence of harm or threats of harm

to S.H.   Despite the previous TRO and allegations of abuse, the parties

demonstrated a desire to keep her safe.

      On the sixth factor, the judge found S.H. was too young to express an

opinion about her choice of school and rejected any evidence indicating a

preference on her part. He found S.H.'s statements to Dr. Katz to be credible

except for expressing being tired from the commute from her father's house to

Riverview.

      On the seventh factor, the judge found that Riverview better served S.H.'s

needs. S.H. did not exhibit any learning disabilities and according to Dr. Katz,

her speech acquisition skills are within normal range. The judge found no


                                                                            A-1187-21
                                       10
meaningful difference between the education and activities offered at either

school, except that St. Therese lacks an on-site psychologist. He noted that Dr.

Katz opined that S.H. would excel at either school. The judge also found that a

Catholic education could be achieved no matter which school she attended,

finding the difference of taking CCD classes after school to be trivial. The judge

found the smaller class size, the on-site child psychologist, and the fact that S.H.

participates in activities and has friendships at Riverview, weighed in its favor.

      On the eighth factor, the judge found that both parties provided a stable

home for S.H. He found nothing to suggest that defendant cannot continue to

rent her residence in Denville and that she intends to stay there indefinitely. The

court judge found defendant's testimony about her prior moves "very credible

and honest" and that her risk of relocation was "minimal."

      On the ninth factor, the judge found that both schools would maintain the

quality and continuity of S.H.'s education. He noted that Dr. Katz acknowledged

both schools have good reputations and that S.H. would fit in at either school.

The judge noted that S.H. primarily lives in Denville, and attendance at

Riverview will "allow [her] to maintain and develop peer relationships with

fellow students who live in the same community and maintain the continuity of




                                                                              A-1187-21
                                        11
friends." The judge found attending Riverview "will better maintain the quality

and continuity of [S.H.'s] education."

      On the tenth factor, the judge found that both parents demonstrated their

fitness, and that S.H. expressed a positive relationship with them both. He also

found that both parties are gainfully employed and can provide for S.H. but this

factor was not dispositive.     Similarly, on the thirteenth factor, the judge

reiterated that both parties are gainfully employed and there was no evidence

that their jobs would interfere with time spent with S.H.

      On the eleventh factor, the judge found plaintiff's commute to Denville is

forty-five minutes, and his commute to St. Therese is twenty to twenty-five

minutes. He did not find it credible that S.H. would have to wake up much

earlier to attend Riverview because the school starts later than St. Therese, and

if S.H. were transferred to St. Therese, it would make defendant's commute

longer. (Pa40). The judge gave limited weight to this factor.

      Finally, on the fourteenth factor, the court found that S.H. was the parties'

only child, who was about to turn six.

      Considering the reasoning in Levine, the judge noted that the choice of

school for a minor child is "inherently subjective" but that it was in S.H.'s best

interests to continue attending Riverview. The judge mentioned that plaintiff


                                                                             A-1187-21
                                         12
"failed to demonstrate" that S.H.'s schooling at Riverview did not serve her best

interests. The judge noted that Dr. Katz did not find a "considerable difference

between the programs and services offered by the schools."

      The judge distinguished certain facts in Levine, explaining that his

decision was not based "on the establishment of [S.H.] in the current school nor

relationships formed within the last six weeks of her attendance." Instead, the

judge found it was in S.H.'s best interests to remain at Riverview, which would

not impose the financial burden of tuition at St. Therese. Both schools were

good and S.H. will excel in either school. Attending Riverview will "allow

[S.H.] to maintain and develop peer relationships with fellow students who live

in the same community and maintain the continuity of friends." Finally, S.H.

will be able to attend CCD classes while attending Riverview. Based on these

findings, the judge determined that attending Riverview was in S.H.'s best

interests.

      The parties filed cross-applications for an award of counsel fees. On

December 3, 2021, the judge denied defendant's application and granted

plaintiff's application in part, awarding him $5,918.50. The parties have not

appealed from that order.




                                                                           A-1187-21
                                      13
      This appeal followed.    Plaintiff raises the following points for our

consideration:

            POINT ONE

            THE TRIAL COURT ERRED BY RELYING ON
            N.J.S.A. 9:2-4 AS A BASIS TO DETERMINE THE
            SCHOOL ATTENDANCE ISSUE.

            POINT TWO

            IT IS IN THE CHILD'S BEST INTEREST FOR HER
            TO ATTEND ST. THERESE SCHOOL.

            POINT THREE

            THE TRIAL COURT'S ANALYSIS OF THE
            EVIDENCE RECORD AT TRIAL WAS FLAWED
            AND DID NOT SUPPORT IT DENYING
            [PLAINTIFF'S] APPLICATION FOR THE CHILD TO
            ATTEND THE ST. THERESE SCHOOL SYSTEM.

                 A. The trial court erred in its analyses of Dr.
                 Katz's report and testimony.

                 B. The trial court improperly placed a higher
                 burden of proof on [plaintiff] and used the wrong
                 legal burden analysis regarding the school choice
                 issue.

                 C. The trial court did not properly consider all the
                 facts of the matter, especially the undisputed
                 facts.

                 D. The trial court erred when it relied on incorrect
                 facts from the trial record, evidence not in the


                                                                        A-1187-21
                                     14
                    trial record, and speculative assumptions, which
                    all led to findings not supported by the record.

        We affirm substantially for the reasons expressed by Judge Vijayant

Pawar in his comprehensive statement of reasons.           We add the following

comments.

        "We invest the family court with broad discretion because of its

specialized knowledge and experience in matters involving parental

relationships and the best interests of children." N.J. Div. of Youth & Fam.

Servs. v. F.M., 211 N.J. 420, 427 (2012).         To that end, we accord "great

deference to discretionary decisions of Family Part judges."             Milne v.

Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012). "The general rule is

that findings by a trial court are binding on appeal when supported by adequate,

substantial, credible evidence."     Gnall v. Gnall, 222 N.J. 414, 428 (2015)

(quoting Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)). "Appellate courts owe

deference to the trial court's credibility determinations as well because it has 'a

better perspective than a reviewing court in evaluating the veracity of a

witness.'" C.R. v. M.T., 248 N.J. 428, 440 (2021) (quoting Gnall, 222 N.J. at

428).

        An appellate court will not overturn a Family Part judge's decision "unless

the trial court's factual findings 'went so wide of the mark that a mistake must

                                                                             A-1187-21
                                        15
have been made.'" N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 279

(2007) (quoting C.B. Snyder Realty, Inc. v. BMW of N. Am., Inc., 233 N.J.

Super. 65, 69 (App. Div. 1989)). However, "[a] trial court's interpretation of the

law and the legal consequences that flow from established facts are not entitled

to any special deference." Rowe v. Bell & Gossett Co., 239 N.J. 531, 552 (2019)

(quoting Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995)). We review legal issues de novo. R.K. v. F.K., 437 N.J. Super. 58,

61 (App. Div. 2014).

      The factfinder is free to accept all, part, or none of an expert's testimony,

Brown v. Brown, 348 N.J. Super. 466, 478 (App. Div. 2002), "and may do so

even if that testimony is unrebutted by any other evidence," State v. M.J.K., 369

N.J. Super. 532, 549 (App. Div. 2004). "Indeed, a judge is not obligated to

accept an expert's opinion, even if the expert was 'impressive.'" M.J.K., 369

N.J. Super. at 549 (quoting State v. Carpenter, 268 N.J. Super. 378, 383 (App.

Div. 1993)). The factfinder determines the weight to be given to the expert

testimony. N.J. Div. of Youth & Fam. Servs. v. D.M., 414 N.J. Super. 56, 74

(App. Div. 2010).




                                                                             A-1187-21
                                       16
      When choosing a school for a minor child from competing school districts,

the court considers the "best interests of the child." Levine, 322 N.J. Super. at

566. In Levine, we explained the subjective nature of that evaluation:

                   In the context of the best interests of a child, any
            evaluation of a school district is inherently subjective.
            Just as a student cannot be summed up by IQ, verbal
            skills or mathematical aptitude, a school is more than
            its teacher-student ratio or State ranking. The age of its
            buildings, the number of computers or books in its
            library and the size of its gymnasium are not
            determinative of the best interest of an individual child
            during his or her school years. Equally, if not more
            important, are peer relationships, the continuity of
            friends and an emotional attachment to school and
            community that will hopefully stimulate intelligence
            and growth to expand opportunity.

            [Id. at 567.]

      Plaintiff argues that in relying on Levine, the judge improperly shifted the

burden of proof onto him to prove that Riverview did not serve S.H.'s best

interests. We disagree. The sound reasoning in Levine, which involved a school

choice issue, was appropriately relied upon by the judge.

      While the judge stated that plaintiff "failed to demonstrate" that S.H.'s

schooling at Riverview did not serve her best interests, we do not view that

statement as an indication that the judge shifted the burden of proof to plaintiff.

The comment merely reflected the judge's overall determination that attending


                                                                             A-1187-21
                                       17
Riverview was in S.H.'s best interests. Moreover, we used similar language in

Levine, stating "there is an absence of proof to suggest that [the child's] best

interests are not being served in the South Orange school district." Id. at 566.

      The best interests of the child are the primary and overarching

consideration in deciding a dispute over which school a child should attend. Id.

at 565-66; Asch v. Asch, 164 N.J. Super. 499, 505 (App. Div. 1978). The best

interests factors set forth in N.J.S.A. 9:2-4 are not limited to initial custody

awards. They have been applied when determining whether relocation is in a

child’s best interests. Bisbing v. Bisbing, 230 N.J. 309, 335 (2017). They have

also been applied in determining if home-schooling is in the best interests of the

children. R.K., 437 N.J. Super. at 67-68. We discern no error in considering

the factors enumerated in N.J.S.A. 9:2-4 in determining whether enrollment in

Riverview or St. Therese is in the child's best interests.

      The parties share joint legal custody. While defendant's designation as

PPR did not afford her unilateral authority to make school choice decisions, S.H.

primarily resides with defendant in Denville (plaintiff has parenting time five

days each two-week cycle). Attending school activities and developing and

maintaining peer relationships with fellow students that live in Denville were

thus properly considered and given weight by the judge.


                                                                            A-1187-21
                                       18
      Judge Pawar carefully considered the parties' testimony and Dr. Katz's

report and expert testimony. His findings are supported by substantial, credible

evidence in the record. His legal analysis is consonant with applicable law. We

discern no basis to disturb the decision that S.H. remain enrolled at Riverview.

      Affirmed.




                                                                          A-1187-21
                                      19